CEDARBURG, Chief Judge:
We have examined the record of trial, the two assignments of error, and the Government’s reply thereto and have concluded that the findings and sentence are correct in law and fact and that no error materially prejudicial to the substantial rights of appellant was committed.
Despite a full providence inquiry by the military judge, in accordance with United States v. Green, 1 M.J. 453 (C.M.A.1976), United States v. Elmore, 1 M.J. 262 (C.M.A.1976), and United States v. Care, 18 U.S.C.M.A. 535, 40 C.M.R. 247 (1969), appellant, on review by this Court, asserts that his guilty pleas, entered pursuant to a pretrial agreement, are improvident. The predicate for his contention was the omission by the military judge of any inquiry regarding the existence or continuance of an attorney-client relationship between appellant and the counsel appointed in Subic Bay, Republic of the Philippines, at the time of the referral on 24 September 1979, of the original Charge, consisting of five specifications of unauthorized absence. Appellant subsequently absented himself prior to trial of those charges at Subic Bay. Thereafter, an Additional Charge of one specification of unauthorized absence was preferred in San Diego, California, where appellant was returned from his latest unauthorized absence after his apprehension in Forth Worth, Texas. The original and Additional Charge were referred for trial at San Diego on 22 August 1980.
The military judge noted the prior referral and received the representation of trial counsel, without objection by the defense, that the referral to a new court was occasioned by appellant’s unauthorized absence which made trial in Subic Bay infeasible, “due to the changes and such things as the convening authority, members [and] the location of trial... .”■ He explained that the original charges were referred while appellant’s ship, the USS KITTY HAWK, was at Subic Bay but could not be tried there because of appellant’s disappearance. San Diego became the situs of the trial because appellant was returned to where the USS *823KITTY HAWK was located after the most recent unauthorized absence.
The military judge’s discussion of counsel rights with appellant was as follows:
MJ: ... I want to talk to you now, a little bit about your rights to counsel. Lieutenant Warner has been detailed to defend you at this trial. In addition to Lieutenant Warner, you have the right to be represented by a civilian lawyer, provided by you at no expense to the Government or to be represented, free of charge, by a military lawyer of your own selection if that lawyer is reasonably available. If you are represented by either a civilian or military lawyer of your own selection, Lieutenant Warner would continue to act as your associate defense counsel unless you excuse him. Do you understand your rights to counsel?
ACC: Yes, Your Honor.
MJ: Do you have a lawyer in addition to Lieutenant Warner?
ACC: No, Your Honor.
MJ. Would you like additional time in order to obtain either a civilian or military lawyer of your own selection?
ACC: No.
MJ: Are you satisfied with Lieutenant Warner as your only defense counsel in this case?
ACC: Yes, Your Honor.
(R.4-5).
Appellate defense counsel moved, and this Court granted his motion to present documents which support establishment of an attorney-client relationship between appellant and Lieutenant (junior grade) Lynn M. Maynard, JAGC, USNR, at the time of the initial referral in Subic Bay.1 Neither appellant, his trial defense counsel nor his appellate counsel have represented that the attorney-client relationship with LT(jg) Maynard was terminated without his consent. Their reliance instead is upon an asserted procedural duty of the military judge to affirmatively establish on the record that no attorney-client relationship ever existed or, if established, was not terminated with the consent of the appellant. Appellant argues that further inquiry was mandated on the basis of the military judge’s knowledge of the prior referral and the responses to the advice and questioning of appellant regarding Article 38, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 838, rights to counsel. We adhere to our holding of United States v. Harris, 12 M.J. 707 (N.M.C.M.R.1981) (en banc), acknowledging factual differences between the two cases. We conclude, however, consistent with the rationale in United States v. Harris, that the mandate of United States v. Donohew, 18 U.S.C.M.A. 149, 39 C.M.R. 149 (1969), requiring, “that the record should contain the accused’s personal response to direct questions incorporating each of the elements of Article 38(b), as well as his understanding of his entitlement thereunder[,]” has been minimally satisfied in this case.
The record does not suggest, nor do the documents filed with us assert, that at the time of trial appellant was not being represented by the appointed counsel to whom he was entitled by the second referral; neither do they support directly or by necessary implication that the prior attorney-client relationship with LT(jg) Maynard had not been voluntarily relinquished in favor of LT Warner. The advice appellant received from the military judge correctly delineated his Article 38, UCMJ, counsel rights. Appellant expressed his understanding of those rights. He was represented at trial by an appointed counsel certified under Article 27, UCMJ, 10 U.S.C. § 827, who had negotiated a favorable pretrial agreement. He responded that he had no lawyer in addition to LT Warner, and was satisfied with LT Warner as his only defense counsel in this case. No objection was raised by appellant or his counsel to proceeding with his appointed counsel; on the contrary, satisfaction with him and with his sole representation was affirmatively demonstrated on the record. No more was required by United States v. Donohew, supra, although additional questioning would have been pre*824ferable to preclude just such claim of procedural deficiency as we now address. We reject the assignment accordingly.
Appellant also asserts that trial counsel improperly argued during sentencing that his unauthorized absence was terminated by apprehension, that evidence not being before the court. There is indication that the facts in question were elicited during the providence inquiry, admitted by appellant while discussing the circumstances which surrounded the termination of an unauthorized absence. (R.20). Defense counsel failed to object at trial. Consequently, any potential error is waived. See United States v. Eck, 10 M.J. 501 (A.F.C.M.R.1980) (military judge sitting alone is presumed to exercise proper discretion and to distinguish proper from improper remarks). See also Military Rules of Evidence 103.
Accordingly, the findings and sentence, as approved on review below, are affirmed.
Judge SANDERS concurs.

. This counsel has since augmented into the regular Navy.